Citation Nr: 1452315	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-48 717	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right hip disability.

5. Entitlement to service connection for a left hip disability.

6. Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.B. and C.V.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION


The Veteran served on active military duty from September 1966 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. The case was brokered from the RO in Indianapolis, Indiana, and jurisdiction over the case is with the Indianapolis RO. 

In June 2011, the Veteran testified before a Decision Review Officer at the RO. A copy of the transcript is in the file. 


FINDING OF FACT

On November 12, 2014, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Indianapolis, Indiana, that the appellant died in October 2014. 



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


